NOTE: This disposition is nonprecedential.

  United States Court of Appeals for the Federal Circuit
                                        2009-3073


                                     FAE DRISCOLL,

                                                              Petitioner,

                                             v.

                          UNITED STATES POSTAL SERVICE,

                                                              Respondent.


        Keith Goffney, Law Offices of Keith Goffney, of Los Angeles, California, argued for
petitioner.

       Teresa A. Gonsalves, Attorney, Office of the General Counsel, Appellate Division,
United States Postal Service, of Washington, DC, argued for respondent. On the brief
were Lori J. Dym, Chief Counsel, and Michelle A. Windmueller, Attorney; and Tony West,
Assistant Attorney General, Commercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC. Of counsel was Jeffrey A. Regner, Trial
Attorney.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-3073


                                 FAE DRISCOLL,

                                                     Petitioner,

                                         v.

                       UNITED STATES POSTAL SERVICE,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).           SF0752070409-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, LINN, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED December 15, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk